Citation Nr: 1643171	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 3, 1969, to March 24, 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In his February 2013 VA Form 9 for the current claim on appeal, the Veteran indicated that he has hypertension.  In December 2013, the RO contacted the Veteran to determine if he wished to file a claim for service connection for hypertension and he confirmed that he did wish to do so.  The RO has not yet taken steps to develop this claim and the Board does not have jurisdiction over it.  Accordingly, it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

Prior to the Board deciding the Veteran's claim, additional development is required.

The Veteran contends he has a back disability which was caused by his active duty service.  The Veteran has stated that while he was doing push-ups in basic training, his drill instructor drove his booted foot into his back, causing a spine injury which resulted in his separation from service.  The Veteran's service treatment records reflect that he sought treatment at the Fort Campbell emergency room on March 11, 1969, following a back injury.  X-rays revealed symptomatic spondylolisthesis at L5 and the examiner determined that this disability existed prior to service and recommended that the Veteran be separated from the military.  While there is a March 12, 1969, orthopedic department report associated with the Veteran's service treatment records, there are no emergency department records.  Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage.  Not only are they kept separately from a Veteran's service treatment records, but they also must be requested separately.  There is no indication that the RO has attempted to obtain these records, and on remand they must be requested from the NPRC or any other appropriate record repository.  Additionally, none of the Veteran's service personnel records are associated with the record.  This is significant because, given that the Veteran was discharged due to a back disability, service personnel records may contain information such as Medical Evaluation Board proceedings.  As such, these records must be requested on remand.

Moreover, a January 2011 private treatment note reflects that the Veteran was receiving disability payments for a back injury.  This suggests that the Veteran is receiving Social Security Administration (SSA) disability benefits or workers compensation.  Further development to obtain any records pertaining to the Veteran's award of SSA disability benefits and/or workers compensation benefits must be undertaken.

Further, there are no VA medical treatment records associated with the evidence before the Board and it is unclear if the Veteran receives any treatment through the VA healthcare system.  On remand, the originating agency must request all available VA treatment records and associate them with the electronic evidence before the Board.

Finally, a new medical opinion must be obtained which considers all the evidence of record, to include any evidence received pursuant to this remand.  Given that the Veteran's June 1968 entrance examination disclosed no back abnormalities, the Veteran is presumed sound on entry to service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The presumption of soundness may only be rebutted by clear and unmistakable evidence both that the disease or injury preexisted service and that the disease or injury was not aggravated by service.  On remand, a qualified VA physician must provide an opinion that addresses the presumption of soundness.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC must contact all appropriate records repositories to obtain the Veteran's service personnel records from his active service.  The RO or the AMC must also contact the NPRC, and any other appropriate records repositories, to request the Veteran's clinical hospitalization records from Fort Campbell emergency room dated in March 1969.

2.  The RO or the AMC must undertake appropriate development to obtain records associated with any disability benefits awarded to the Veteran based at least in part on his back disability, to include any records pertaining to an award of workers compensation benefits and an award of disability benefits by the SSA.

3.  The RO or the AMC should undertake appropriate development to obtain any other outstanding medical records pertinent to the Veteran's claim, to include any available VA treatment records.

4.  After the above requested development has been completed, the RO or the AMC should arrange for all pertinent evidence of record to be reviewed by a physician with sufficient expertise to address the etiology of the Veteran's back disability.

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify all back disorders that have been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

With respect to each back disorder present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity as a result of service.

With respect to each back disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

For purposes of the opinions, the physician should assume that the Veteran is a credible historian.  

A complete rationale for all opinions expressed must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, it must be so stated, and he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the physician designated to provide the required opinions.

5.  If an examination is required, the RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

